Since I reach a different result based upon the record before us, I respectfully dissent.
The testimony before the hearing examiner with the State Personnel Board of Review ("SPBR") demonstrated that Gillivan was at all times an exemplary employee of the Ohio Board of Tax Appeals ("BTA"). While Randall Sweeney was the Chairman of the BTA, the quality of Gillivan's service earned him a high degree of trust from the BTA, and Gillivan did function in a fiduciary capacity. After the chairmanship of the BTA changed to someone of a different political persuasion, Gillivan was no longer treated as a trusted employee, and his relationship ceased being that which could be labelled "fiduciary." Indeed, the liaison program to the county auditor could be viewed or used as an effort to get Gillivan out of the office and onto the highway in order to minimize his potential influence.
The removal of trust from the relationship between Gillivan and the majority of the BTA also changed his responsibilities with the BTA in regard to the budget from that of a fiduciary to that of one who performs a series of ministerial tasks. His work was not automatically trusted, but was carefully scrutinized. His input to the decision made was minimal.
Because trust was no longer present, Gillivan became a classified employee, not an unclassified employee whose unclassified status depends on a fiduciary relationship. Since he was serving as a classified employee when his employment was terminated, and no indication is present that his service was less than exemplary, he should not have had his employment terminated. See Hitchens v. Ohio Dept. of Transp. (Oct. 14, 1993), Franklin App. No. 93AP-315, unreported, 1993 WL 418368.
As a result, I would reverse the judgment of the trial court below and remand the case with instructions that the action be returned to the SPBR for a hearing on its merits. *Page 692